DETAILED ACTION
This the Office action based on the 16/577358 application filed September 20, 2019, and in response to applicant’s argument/remark filed on August 29, 2022.  Claims 1, 3-4, 6-11, 13-17 and 19-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 1, 5, 12 and 18 acknowledged.  Claims 9-11 and 13-14 withdrawn from consideration. 
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.

 Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition or the process of making the material that the composition acts upon is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1  and 15 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the ceria-coated inorganic metal oxide particles exclude composite particles comprising single ceria coated silica particles and aggregated ceria coated silica particles; wherein less than 1 wt.% of the composite particles are aggregated ceria coated silica particles comprising ≥ 5 single ceria coated silica particles” in the specification. Applicant cites the specification for an inherent support, but does not provide the exact location in the specification where such inherent support may be found.  Examiner is unable to find any reference that discloses, either direct or imply, a composite particles comprising single ceria coated silica particles and aggregated ceria coated silica particles, wherein less than 1 wt.% of the composite particles are aggregated ceria coated silica particles comprising ≥ 5 single ceria coated silica particles in the specification. 
Claims 3-4, 6-8, 16-17 and 19-20 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1 and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 15, 17 and 19 rejected under U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PGPub. No. 20170283673), hereinafter “Zhou”.--Claims 1, 3, 4, 6, 7: Zhou teaches a CMP composition, comprisingcomposite particles comprising silica particle coated with ceria ([0015, 0061-0082]), presents at a concentration 0.05 wt.% - 5 wt.% ([0109]);a chelating agent, such as gluconic acid, presents at a concentration about 0.01 wt.% to about 3.0 wt.% ([0125]);pH adjusting agent to adjust the pH of the composition to more preferably 4-7 ([0112-0114]); andwater ([0016]).   Although Zhou does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Zhou in the absence of an unexpected result.   It is noted that the concentration “about 0.01 wt.%” of the gluconic acid overlaps the range “0.0006 wt.% to 0.01 wt.%” of the chemical additive recited in claim 1 or the range “0.0007 wt.% to 0.01 wt.%” of the chemical additive recited in claim 4.   Zhou further discloses the “composite particles comprise single ceria coated silica particles and aggregated ceria coated silica particles; wherein more than 99 wt. % of the composite particles comprising of 5, preferably 4, or more preferably 2 single ceria coated silica particles” ([0015]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use composite particles comprising ceria coated silica particles where more than 99 wt.%, such as 99.1 wt.%, of the composite particles comprising 5 single ceria coated silica particles.  This reads into the negative limitation recited in claim 1 and 15, i.e. exclude composite particles comprising ceria coated silica particles where less than 1 wt.% of the composite particles comprising 5 or more single ceria coated silica particles.  It is noted that the composite particles above does not belong to the group of composite particles that are excluded in claims 1 and 15.--Claim 8: Zhou further teaches that the pH adjusting agent may be potassium hydroxide, presents at a more preferably concentration 0.0005 wt.% to 0.5 wt.% ([0111-0112]).--Claim 15: It is noted that at the end of the CMP the silicon oxide surface is in contact with a polishing pad ([0023, 0036, 0132]) and the CMP composition.   Zhou further teaches that the CMP composition comprises a chemical additive, such as an organic acid, a polyols having hydroxyl group or a polymeric carboxylic acid ([0110]).  Although Zhou is silent about the chemical formula of the chemical additives, in an embodiment Zhou discloses that the CMP composition may comprise gluconic acid (0125]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use gluconic acid disclosed in paragraph 0125 as the chemical additive disclosed in paragraph 0110 for the CMP composition.--Claims 17, 19:  It is noted that the concentration “about 0.01 wt.%” of the gluconic acid overlaps the range “0.0007 wt.% to 0.01 wt.%” of the chemical additive recited in claims 17 and 19.

  Claim 16 rejected under U.S.C. 103 as being unpatentable over Zhou as applied to claim 15 above, and further in view of Tsuchiya et al. (U.S. PGPub. No. 20160122591), hereinafter “Tsuchiya”.--Claim 16: Zhou teaches the invention as shown above.        Zhou is silent about the type of water to be used.      Tsuchiya, also directed to polishing a silicon substrate, teaches that “As the water, ion-exchanged water (deionized water), pure water, ultrapure water, distilled water and the like can be preferably used.  To avoid hindering the effects of other components in the polishing composition whenever possible, in the water used, for instance, the total transition metal ion content is preferably 100 ppb or less.  For example, the purity of the water can be increased by operations such as removing impurity ions with ion-exchange resin, removing contaminants with a filter, distillation, and so on” ([0047]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use deionized water or distilled water as the water in the CMP composition in the invention of Zhou because Tsuchiya teaches that this would avoid hindering the effects of other components in the polishing composition.             Zhou further teaches that the silicon oxide may be a CVD film ([0084]).  It is noted that Applicant has elected Group I, which is drawn to a product, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
      Furthermore, the process of making a product is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.
Claims 15, 17 and 19-20 rejected under U.S.C. 103 as being unpatentable over Zhou in view of Su et al. (U.S. PGPub. No. 20070037394), hereinafter “Su”.--Claim 15: Zhou teaches a CMP composition, comprisingcomposite particles comprising silica particle coated with ceria ([0015, 0061-0082]), presents at a concentration 0.05 wt.% - 5 wt.% ([0109]);a chelating agent, such as gluconic acid, presents at a concentration about 0.01 wt.% to about 3.0 wt.% ([0125]);pH adjusting agent to adjust the pH of the composition to more preferably 4-7 ([0112-0114]); andwater ([0016]).   Although Zhou does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Zhou in the absence of an unexpected result.    It is noted that the concentration “about 0.01 wt.%” of the gluconic acid overlaps the range “0.0006 wt.% to 0.01 wt.%” of the chemical additive recited in claim 1 or the range “0.0007 wt.% to 0.01 wt.%” of the chemical additive recited in claim 4.    Zhou further teaches that “The formulations can also be used in stop-in-film applications, where the polishing is stopped once the topography is removed and a flat surface is achieved.  Alternatively, these formulations can be used in applications that involve polishing the bulk film and stopping at a stopper layer.  These formulations can be used in a variety of applications including but not limited to Shallow Trench Isolation (STI), Inter Layer Dielectric (ILD) polish, Inter Metal Dielectric (IMD) polish, through silicon via (TSV) polish, poly-Si or amorphous-Si film polishing, SiGe films, Ge films and III-V semiconductor films” ([0085]), and “(c)helators, or chelating ligands may also be used to enhance affinity of chelating ligands for metal cations especially in the applications involving polishing of metallic films ([0125]).  Zhou is silent about a specific structure of the metallic film or the Inter Metal Dielectric structure.     Su teaches a method of making an IMD structure, comprising forming a silicon nitride layer 910 then forming a silicon oxide layer 920 on a substrate, forming a trench 950 through the silicon nitride and silicon oxide layer, forming a copper film on the substrate, then polish the excess copper layer outside the trench by CMP to expose the silicon oxide layer 920 ([0115-0117], Fig. 9).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the CMP composition taught by Zhou to polish the excess copper layer outside the trench in the invention of Su because Zhou teaches using the CMP composition to polish a metal bulk film and stopping at a stopper layer but is silent about the details, and Su teaches that CMP may be used to polish such bulk copper and stopping at the silicon oxide layer during the forming of an IMD structure.      It is noted that at the end of the CMP the silicon oxide surface is in contact with a polishing pad ([0023, 0036, 0132]) and the CMP composition.       Zhou further discloses the “composite particles comprise single ceria coated silica particles and aggregated ceria coated silica particles; wherein more than 99 wt % of the composite particles comprising of 5, preferably 4, or more preferably 2 single ceria coated silica particles” ([0015]).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use composite particles comprising ceria coated silica particles where more than 99 wt.%, such as 99.1 wt.%, of the composite particles comprising 5 single ceria coated silica particles.  This reads into the negative limitation recited in claim 15, i.e. exclude composite particles comprising ceria coated silica particles where less than 1 wt.% of the composite particles comprising 5 or more single ceria coated silica particles.  It is noted that the composite particles above does not belong to the group of composite particles that are excluded in claim 15.--Claims 17, 19:    It is noted that the concentration “about 0.01 wt.%” of the gluconic acid overlaps the range “0.0007 wt.% to 0.01 wt.%” of the chemical additive recited in claims 17 and 19.--Claim 20: It is noted that the substrate comprises a silicon nitride surface.  Zhou further teaches that the substrate further comprises a silicon nitride surface and the etching selectivity of silicon oxide:silicon nitride is more than 10 ([0057], claim 23), thus the CMP composition is capable of being used for polishing with silicon oxide:silicon nitride selectivity more than 10.        It is further noted that Applicant has elected Group I, which is drawn to a product, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 

 Claim 16 rejected under U.S.C. 103 as being unpatentable over Zhou in view of Su as applied to claim 15 above, and further in view of Tsuchiya et al. (U.S. PGPub. No. 20160122591), hereinafter “Tsuchiya”.--Claim 16: Zhou as modified by Su teaches the invention as shown above.        Zhou is silent about the type of water to be used.      Tsuchiya, also directed to polishing a silicon substrate, teaches that “As the water, ion-exchanged water (deionized water), pure water, ultrapure water, distilled water and the like can be preferably used.  To avoid hindering the effects of other components in the polishing composition whenever possible, in the water used, for instance, the total transition metal ion content is preferably 100 ppb or less.  For example, the purity of the water can be increased by operations such as removing impurity ions with ion-exchange resin, removing contaminants with a filter, distillation, and so on” ([0047]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use deionized water or distilled water as the water in the CMP composition in the invention of Zhou because Tsuchiya teaches that this would avoid hindering the effects of other components in the polishing composition.             Zhou further teaches that the silicon oxide may be a CVD film ([0084]).  It is noted that Applicant has elected Group I, which is drawn to a product, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
      Furthermore, the process of making a product is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.

Response to Arguments
 Applicant's arguments filed August 29, 2022 have been fully considered as follows:--First, it is noted that Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition or the process of making the material that the composition acts upon is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.--Regarding Applicant’s argument that Zhou does not teach using gluconic acid because Zhou teaches a chelator comprising gluconic acid is optional, and Zhou does not use gluconic acid in any of the working examples, this argument is not persuasive.  A prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).--Regarding Applicant’s argument that one of skill in the art would not use the CMP slurry taught by Zhou to polish a TEOS or SiN films because Zhou discloses using the slurry to polish metallic films, this argument is not persuasive.  Zhou clearly teaches to use the slurry to polish a variety of surfaces, such as thermal silicon oxide, TEOS, metal oxide, silicon, polysilicon, polymer, etc. ([0083-0087]). -- Regarding Applicant’s argument that Applicant’s invention demonstrate an unexpected benefit, this argument is not persuasive.  Applicant fails to distinctively point out the parameter(s) that produce such unexpected result.    It is well settled that Appellant has the burden of showing unexpected results. In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Such burden requires Appellant to proffer factual evidence that actually shows unexpected results relative to the closest prior art (see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991)), and that is reasonably commensurate in scope with the protection sought by claim 34 on appeal (In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972)). The extent of the showing relied upon by Appellant must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).--Regarding Applicant’s argument that Zhou does not teach the CMP composition comprises gluconic acid in the claimed concentration range, i.e. 0.0006 - 0.01 wt.%, this argument is not persuasive.  Zhou clearly discloses in paragraph 0125 that “Chelators, or chelating ligands may also be used to enhance affinity of chelating ligands for metal cations especially in the applications involving polishing of metallic films.  Chelating agents may also be used to prevent build-up of metal ions on pads which causes pad staining and instability in removal rates.  Suitable chelators, or chelating ligands include, but are not limited to, for example, benzenesulfonic acid, 4-tolyl sulfonic acid, 2,4-diamino-benzosulfonic acid, and etc., and also non-aromatic organic acids, such as itaconic acid, malic acid, malonic acid, tartaric acid, citric acid, oxalic acid, gluconic acid, lactic acid, mandelic acid, or salts thereof.  The amount of chelators, or chelating ligands ranges from about 0.01 wt. % to about 3.0 wt. % relative to the total weight of the barrier CMP composition; preferably from about 0.4 wt. % to about 1.5 wt. %” (emphasis added).--Regarding Applicant’s argument that one of skill in the art would not use gluconic acid at about 0.01 wt.% in the invention of Zhou because the chelators taught in paragraph 0125 appear to be optional, it is noted that an optional feature is also a part of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713